Appeal by defendant from an amended judgment of the County Court, Nassau County (Goodman, J.), rendered October 23, 1981, which, upon finding that defendant had violated the conditions of a previously imposed sentence of probation, revoked that sentence and imposed a sentence of imprisonment of from one and one-third to four years. Amended judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to probation for a period of five years. As so modified, amended judgment affirmed and case remitted to the County Court, Nassau County, for the imposition of the conditions of probation. Under the circumstances of this case, the imposition of a sentence of imprisonment was excessive. Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.